Citation Nr: 1509451	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  07-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total disability rating based on surgical or other treatment necessitating convalescence following left knee surgery in May 2005.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to October 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded the claims in December 2013 for further development.  

The record has raised the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and is not currently before the Board.  As such, this issue is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required to fulfill the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  In the November 2010 and December 2013 remands, the Board instructed that records related to the Veteran's 1994 federal workers' compensation claim be obtained.  Following the December 2013 remand, the AOJ requested the Veteran supply the name of the agency that the Veteran worked for and the compensation claim number.  The Veteran did not respond to this request; therefore, the AOJ proceeded without requesting these records.

However, the Board notes that the Veteran previously supplied the information requested by the AOJ.  In this regard, in December 2010 he submitted a copy of the Department of Labor decision (dated in January 2004) as well as the accompanying notification letter (dated in February 2004), both of which contain the case number as well as the office responsible for adjudicating the claim and the program under which compensation was paid.  Using this information previously provided, on remand, the AOJ must make the appropriate attempts to obtain these federal records.

Accordingly, the case is REMANDED for the following action:

1. Utilizing the information previously supplied by the Veteran, obtain and associate with the Veteran's claims file all relevant records related to his claim for federal workers' compensation benefits, to include any medical records upon which any decision was made.  Attempts to obtain these records must continue until a negative response is received or it is reasonably determined further attempts would be futile.  If these requested records are not received, such documentation must be associated with the claims file and appropriate notice be provided to the Veteran.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




